Exhibit 10.16

AMENDED AND RESTATED

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

DIRECTOR DEFERRED COMPENSATION PLAN

1. Purpose. The purpose of the Allscripts Healthcare Solutions, Inc. Director
Deferred Compensation Plan is to provide members of the Board of Directors of
Allscripts Healthcare Solutions, Inc. (the “Company”) who are not employees of
the Company or its subsidiaries with the opportunity to elect to defer all or a
portion of (i) the cash retainer fees otherwise payable to them by the Company
into deferred stock units and (ii) the restricted stock units granted to them by
the Company.

2. Definitions. For purposes of the Plan:

(a) “Account” means the separate account maintained on the books of the Company
for each Participant pursuant to Section 7, consisting of the Cash Retainer
Sub-Account and the RSU Sub-Account.

(b) “Board” means the Board of Directors of the Company.

(c) “Committee” means the Compensation Committee of the Board.

(d) “Common Stock” means the common stock of the Company.

(e) “Deferred Stock Units” means deferred stock units credited to a
Participant’s Account pursuant to elections by the Participant under Sections 5
and 6.

(f) “Director” means any member of the Board who is not an employee of the
Company or any of its subsidiaries.

(g) “Disabled” means a Director is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

(h) “Effective Date” means December 23, 2010.

(i) “Fair Market Value” means as of any date the closing price of the Common
Stock as reported on the NASDAQ Global Select Market for that date or, if no
closing price is reported for that date, the closing price on the next preceding
date for which a closing price is reported, unless otherwise determined by the
Committee.

(j) “Participant” means a Director who makes a deferral election under Section 5
or 6 of the Plan.

(k) “Plan” means the Allscripts Healthcare Solutions, Inc. Director Deferred
Compensation Plan as set forth herein and as amended from time to time.

(l) “Restricted Stock Units” or “RSUs” means restricted stock units granted to
the Participant under the Stock Plan.

(m) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended.



--------------------------------------------------------------------------------

(n) “Stock Plan” means the Allscripts Healthcare Solutions, Inc. 2011 Stock
Incentive Plan as amended from time to time.

3. Administration. The Plan shall be administered by the Committee. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof and establish, amend and revoke rules and regulations as it
deems necessary or desirable for the administration of the Plan. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive upon the Participants and all other persons having or claiming any
right or interest in the Plan or the Deferred Stock Units.

A majority of the Committee shall constitute a quorum. The Committee shall take
action either by (i) a majority of the members of the Committee present at any
meeting at which a quorum is present or (ii) written approval by all of the
members of the Committee without a meeting. The Committee may authorize any one
or more of its number or any officer of the Company to execute and deliver
documents on behalf of the Committee.

No member of the Board or the Committee, and no officer of the Company to whom
the Committee delegates any of its power and authority hereunder, shall be
liable for any act, omission, interpretation, construction or determination made
in connection with this Plan in good faith; and the members of the Board, the
Committee and such officers shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law.

4. Eligibility. Each Director shall be eligible to participate in the Plan and
to make the elections provided under Sections 5 and 6.

5. Deferral of Cash Retainer.

(a) Annual Elections. Prior to the first day of each calendar year beginning on
or after January 1, 2011, each Director may elect to defer payment of all or a
portion of the Director’s cash retainer fees to be earned in such calendar year
that will be credited to the Cash Retainer Sub-Account of the Participant’s
Account. Any election made under this paragraph shall become irrevocable as of
December 31 of the year prior to the year in which the services relating to the
cash retainer fee are performed.

(b) Initial Participant Elections. An individual who becomes a Director for the
first time after a calendar year has commenced may make a deferral election, not
later than the 30th day following the date the individual becomes a Director,
with respect to all or a portion of the Director’s annual cash retainer that is
earned for calendar quarters that begin after the date of such election that
will credited to the Cash Retainer Sub-Account of the Participant’s Account.

(c) Effect of Elections. Any election made pursuant to this Section shall remain
in effect for future calendar years unless and until the Participant makes a new
election in accordance with Section 5(a). In order to change the amount of a
deferral for any subsequent calendar year (or to cease deferrals), a Participant
must make a new election prior to the calendar year for which the new election
is to be effective.

 

2



--------------------------------------------------------------------------------

6. Deferral of Restricted Stock Units.

(a) Annual Elections. Prior to the first day of each calendar year beginning on
or after January 1, 2011, each Director may elect, in accordance with rules and
procedures established by the Committee, to defer payment of all or a portion of
the Restricted Stock Units granted to the Director in such calendar year that
will be credited to the RSU Sub-Account of the Participant’s Account. Any
election made under this paragraph shall become irrevocable as of December 31 of
the year prior to the year in which the RSUs relating to the election are
granted.

(b) Initial Participant Elections. An individual who becomes a Director for the
first time after a calendar year has commenced may make a deferral election, not
later than the earlier of (i) the 30th day following the date the individual
becomes a Director and (ii) the day prior to the grant of Restricted Stock Units
in such calendar year to the Director, with respect to all or a portion of the
RSUs granted to the Director in such calendar year that will credited to the RSU
Sub-Account of the Participant’s Account.

(c) Effect of Elections. Any election made pursuant to this Section shall remain
in effect for future calendar years unless and until the Participant makes a new
election in accordance with Section 6(a). In order to change the number of
Restricted Stock Units deferred for any subsequent calendar year (or to cease
deferrals), a Participant must make a new election prior to the calendar year
for which the new election is to be effective.

7. Account.

(a) Cash Retainers. The crediting of Deferred Stock Units to the Cash Retainer
Sub-Account of the Participant’s Account with respect to the deferral of cash
retainer fees pursuant to Section 5 shall be made as of the dates the fees
earned by the Participant during the applicable calendar year would otherwise
have been payable to the Participant. The number of Deferred Stock Units to be
credited shall be equal to the result of dividing the amount deferred as of each
such date by the Fair Market Value of one share of Common Stock on such date.

(b) Restricted Stock Units. The crediting of Deferred Stock Units to the RSU
Sub-Account of the Participant’s Account with respect to the deferral of
Restricted Stock Units pursuant to Section 6 shall be made as of the dates the
RSUs granted to the Participant during the applicable calendar year become
vested. The number of Deferred Stock Units to be credited shall be equal to the
number of RSUs that are deferred by the Participant as of such date.

(c) Cash Dividends. Whenever any cash dividends are declared on the Common
Stock, the Company will credit the Cash Retainer and RSU Sub-Accounts of the
Account of each Participant on the date such dividend is paid with a number of
additional Deferred Stock Units equal to the result of dividing (i) the product
of (x) the total number of Deferred Stock Units credited to the Participant’s
Sub-Account on the record date for such dividend and (y) the per share amount of
such dividend by (ii) the Fair Market Value of one share of Common Stock on the
date such dividend is paid by the Company to the holders of Common Stock.

(d) Capitalization Adjustments. In the event of (i) any change in the Common
Stock through a merger, consolidation, reorganization, recapitalization or
otherwise, (ii) a stock dividend, or (iii) a stock split, combination or other
changes the Common Stock, all as described in Section 5.7 of the Stock Plan, the
Deferred Stock Units credited to the Cash Retainer and RSU Sub-Accounts of the
Account of each Participant shall be increased or decreased proportionately in
accordance with such Section.

8. Payment of Account. Payment of the Cash Retainer and RSU Sub-Accounts of the
Participant’s Account shall be made in a lump sum to the Participant (or, in the
event of the Participant’s death, to the Participant’s beneficiary, as provided
in Section 10) in shares of Common Stock equal to the number of Deferred Stock
Units credited to each Sub-Account (provided that any fractional Deferred Stock
Units shall be paid in cash based on the Fair Market Value of one share of
Common Stock on the payment date), as provided below.

 

3



--------------------------------------------------------------------------------

(a) Cash Retainer Sub-Account. The Cash Retainer Sub-Account shall be paid, as
elected by the Participant, on the tenth business day of January of the calendar
year following:

(i) The earlier of the fourth anniversary of each date the applicable Deferred
Stock Units were credited to the Sub-Account and the Participant’s termination
of service as a Director for any reason;

(ii) The later of the fourth anniversary of each date the applicable Deferred
Stock Units were credited to the Sub-Account and the Participant’s termination
of service as a Director for any reason.

In the absence of an effective election, payment shall be made in accordance
with sub-paragraph (ii) above.

(b) RSU Sub-Account. The RSU Sub-Account shall be paid on the tenth business day
of January of the calendar year following the calendar year in which the
Participant terminates service as a Director for any reason.

(c) Disabled Participant. Notwithstanding the provisions of subsections (a) and
(b) of this Section 8, if a Participant is determined to be Disabled, then such
Participant’s Account shall be paid on the tenth business day of January of the
calendar year following the calendar year in which the Participant is determined
to be Disabled. The determination of whether the Participant is Disabled shall
be made by the Committee (excluding any member of the Committee who is the
subject of such determination), which, in its discretion, may engage or consult
a licensed practicing physician or other party as it deems appropriate.

9. Change of Control. In the event of a Change of Control (as defined in the
Stock Plan) that constitutes a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the Company’s assets
under Section 409A, the Account of each Participant shall be paid to the
Participant in a lump sum in cash within five business days after the date of
the Change of Control, in an amount equal to the result of multiplying (i) the
number of Deferred Stock Units credited to the Participant’s Account on the
Change of Control date by (ii) the Fair Market Value of one share of Common
Stock on the Change of Control date.

10. Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as his beneficiary or beneficiaries to whom
payment under the Plan shall be paid in the event of his or her death prior to
payment to the Participant of his or her Account. Any beneficiary designation
may be made or changed by a Participant by a written instrument, in such form
prescribed by the Committee, which is filed with the Company prior to the
Participant’s death. If a Participant fails to designate a beneficiary, or if
all designated beneficiaries predecease the Participant, the Account shall be
paid to the Participant’s estate.

11. Amendment and Termination. The Board may amend or terminate the Plan at any
time in whole or in part; provided, however, that no amendment or termination
shall reduce the Deferred Stock Units credited to a Participant’s Account or
adversely affect the rights of a Participant to such Deferred Stock Units,
without the consent of the Participant (or the Participant’s beneficiary in the
event of the Participant’s death). Notwithstanding the foregoing, the Plan may
be amended at any time, without the consent of any Participant (or beneficiary)
if necessary or desirable to comply with the requirements, or avoid the
application, of Section 409A.

 

4



--------------------------------------------------------------------------------

12. General Provisions

(a) Unfunded Plan. The Company’s obligation to make payment under the Plan shall
be contractual only and all payments hereunder shall be made by the Company from
its general assets at the time and in the manner provided for in the Plan. No
funds, securities or other property of any nature shall be segregated or
earmarked for any current or former Participant, beneficiary or other person,
and his or her sole right is as a general creditor of the Company with an
unsecured claim against its general assets.

(b) Non-Alienation of Benefits. Neither a Participant nor any other person shall
have any rights to sell, assign, transfer, pledge, anticipate, or otherwise
encumber the amounts, if any, payable under the Plan to the Participant or any
other person. Any attempted sale, assignment, transfer or pledge shall be null
and void and without any legal effect. No part of the amounts payable under the
Plan shall be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

(c) Section 409A. Notwithstanding any provision of the Plan to the contrary, the
Plan will be construed, administered or deemed amended as necessary to comply
with the requirements of Section 409A to avoid taxation under section 409A to
the extent Section 409A applies to the Plan. The Committee, in its sole
discretion shall determine the requirements of Section 409A that are applicable
to the Plan and shall interpret the terms of the Plan in a manner consistent
therewith. Under no circumstances, however, shall the Company or any affiliate
or any of its or their employees, officers, directors, service providers or
agents have any liability to any person for any taxes, penalties or interest due
on amounts paid or payable under the Plan, including any taxes, penalties or
interest imposed under Section 409A.

(d) No Stockholder Rights. Neither the Participant nor any other person shall
have any rights as a stockholder of the Company with respect to the Deferred
Stock Units credited to the Participant’s Account until the shares of Common
Stock are issued to the Participant (or the beneficiary of the Participant).

(e) Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be enforced as if the invalid
provisions had never been set forth therein.

(f) Successors in Interest. The obligation of the Company under the Plan shall
be binding upon any successor or successors of the Company, whether by merger,
consolidation, sale of assets or otherwise, and for this purpose reference
herein to the Company shall be deemed to include any such successor or
successors.

(g) Governing Law; Interpretation. The Plan shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware, without
giving effect to principles of conflict of laws.

 

5